DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 15 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  missing punctuation (period at the end).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano (US 20140244903 A1).

	
Referring to claim 1, Yano teaches
A nonvolatile memory device, comprising:
a plurality of memory regions; ([Yano 0046, 0053, 0059, Figs. 1A, 1B] storage memory with storage blocks and memory cells) and
a control logic configured to: ([Yano Figs. 1A, 1B] controller)
correct a write command based on a determination that the write command does not match check information for a target memory region of the plurality of memory regions, the write command transmitted by an external device; ([Yano 0090-0092, Fig. 4] it is checked whether a command indicates a write mode (step ST1). When the command indicates the write mode, it is checked whether data is written in the buffer memory continuously during a predetermined period and If the data from the host is not time-continuous data (i.e. does not match), the SLC-mode is selected (step ST5), and the data is written in the storage memory by the SLC-mode (step ST6)) and
perform a write operation to the target memory region of the plurality of memory regions using the corrected write command ([Yano 0091-0093, Fig. 4]] and the data is written in the storage memory by the SLC-mode (step ST6)).

Referring to claim 2, Yano teaches
([Yano 0090-0092, Fig. 4] command indicates a write mode (step ST1)).

Referring to claim 3, Yano teaches
The nonvolatile memory device according to claim 2, wherein the control logic determines the write command does not match check information for the target memory region based on whether a write mode of the write command matches the write mode associated with the target memory region ([Yano 0090-0092, Fig. 4] the SLC-mode or MLC-mode is selected based on whether the data is time-continuous data. This makes it possible to prevent occurrence of a compaction during writing and improve the write speed (write efficiency)).

Referring to claim 4, Yano teaches
The nonvolatile memory device according to claim 1, wherein the control logic comprises a check information memory that: ([Yano 0023, 0046, Figs. 1A, 1B] buffer memory)
stores check information for each memory region of the plurality of memory regions; ([Yano 0045-0046, 0049-0051 Figs. 1A, 1B] Buffer memory 12 functions as a write buffer that temporarily stores first data from host 10A. When the first data to be written from host 10A to buffer memory 12 and selects one of the MLC-mode and the SLC-mode based on match time-continuous data or not) and
reads the check information for the target memory region from the check information memory in response to receiving the write command ([Yano 0049-0051, Figs. 1A, 1B] After a write command is decoded by command decode part 21, mode selection part 22 selects one of the MLC-mode and the SLC-mode).

Referring to claim 5, Yano teaches
The nonvolatile memory device according to claim 4, wherein the control logic:
receives the check information for each memory region of the plurality of memory regions from the external device; and stores the received check information for each memory region of the plurality of memory regions in the check information memory ([Yano 0045-0046, 0049-0051 Figs. 1A, 1B] Buffer memory 12 functions as a write buffer that temporarily stores first data from host 10A. When the first data to be written from host 10A to buffer memory 12 and selects one of the MLC-mode and the SLC-mode based on match time-continuous data or not).

Referring to claim 6, Yano teaches
A nonvolatile memory device, comprising:
a plurality of memory regions; ([Yano 0046, 0053, 0059, Figs. 1A, 1B] storage memory with storage blocks and memory cells) and
a control logic, the control logic including: ([Yano Figs. 1A, 1B] controller)
a check information memory ([Yano 0023, 0046, Figs. 1A, 1B] buffer memory) that stores check information for each memory region of the plurality of memory regions; ([Yano 0045-0046, 0049-0051 Figs. 1A, 1B] Buffer memory 12 functions as a write buffer that temporarily stores first data from host 10A. When the first data to be written from host 10A to buffer memory 12 and selects one of the MLC-mode and the SLC-mode based on match time-continuous data or not)  and
a command checker that reads check information for a target memory region of the plurality of memory regions from the check information memory; ([Yano 0049-0051, Figs. 1A, 1B] After a write command is decoded by command decode part 21, mode selection part 22 selects one of the MLC-mode and the SLC-mode.)
wherein the control logic performs a write operation to the target memory region based on the check information for the target memory region in response to receiving a write command from an external device ([Yano 0049-0051, 0090-0092, Fig. 4] it is checked whether a command indicates a write mode (step ST1). When the command indicates the write mode, it is checked whether data is written in the buffer memory continuously during a predetermined period and the data is written in the storage memory by the SLC-mode or MLC-mode accordingly).

Referring to claim 7, Yano teaches
The nonvolatile memory device according to claim 6, wherein the control logic:
identifies a write mode associated with the target memory region from the check information of the target memory region; ([Yano 0090-0092, Fig. 4] command indicates a write mode (step ST1)) and performs the write operation to the target memory region in the identified write mode ([Yano 0090-0092, Fig. 4] and the data is written in the storage memory by the SLC-mode or MLC-mode accordingly).

Referring to claim 8, Yano teaches

corrects, via the command checker, the received write command upon determining that the received write command indicates a write mode not associated with the target memory region based on the check information for the target memory region; ([Yano 0090-0092, Fig. 4] it is checked whether a command indicates a write mode (step ST1). When the command indicates the write mode, it is checked whether data is written in the buffer memory continuously during a predetermined period and If the data from the host is not time-continuous data (i.e. does not match), the SLC-mode is selected (step ST5), and the data is written in the storage memory by the SLC-mode (step ST6))  and
performs the write operation to the target memory region in a write mode based on the corrected write command ([Yano 0091-0093, Fig. 4]] and the data is written in the storage memory by the SLC-mode (step ST6)).

Referring to claim 9, Yano teaches
The nonvolatile memory device according to claim 6, wherein the control logic receives the check information for each memory region of the plurality of memory regions from the external device and stores the received check information to the check information memory ([Yano 0045-0046, 0049-0051 Figs. 1A, 1B] Buffer memory 12 functions as a write buffer that temporarily stores first data from host 10A. When the first data to be written from host 10A to buffer memory 12 and selects one of the MLC-mode and the SLC-mode based on match time-continuous data or not).

Referring to claim 10, Yano teaches
([Yano 0049-0051, Figs. 1A, 1B] After a write command is decoded by command decode part 21, mode selection part 22 selects one of the MLC-mode and the SLC-mode).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 20140244903 A1).

Referring to claim 11, Yano teaches
A memory system, comprising:
a nonvolatile memory device including a plurality of memory regions; ([Yano 0046, 0053, 0059, Figs. 1A, 1B] storage memory with storage blocks and memory cells) and
a controller configured to: ([Yano Figs. 1A, 1B] controller)
transmit a check information ([Yano 0049-0051, 0090-0092, Fig. 4] command indicates a write mode (step ST1), including information for SLC-mode and MLC-mode) and
([Yano abstract, 0090-0092, Fig. 4] data from host including command indicating a write mode (step ST1))
wherein the nonvolatile memory device performs a write operation in a corrected write mode when the nonvolatile memory device determines, based on the check information ([Yano 0090-0092, Fig. 4] it is checked whether a command indicates a write mode (step ST1). When the command indicates the write mode, it is checked whether data is written in the buffer memory continuously during a predetermined period and If the data from the host is not time-continuous data (i.e. does not match), the SLC-mode is selected (step ST5), and the data is written in the storage memory by the SLC-mode (step ST6)).
	Yano does not explicitly teach check information table it does disclose a block management table that maintain the information derived from the data and commands sent from the host and stored temporarily in the buffer memory ([Yano 0053, Figs. 2,3, 10]). This appears to correspond to the same way Applicant’s transmits its own check information table as disclosed in the instant specification ([instant specification 0069, Fig. 2]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yano before him or her to modify the buffer memory of Yano to include the block management table of Yano, thereafter the buffer memory is connected to block management table. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the buffer memory to maintain the organization information it is deriving from the data and commands it receives more readily available for sending correctly to the storage memory as suggested by Yano. It is known to combine prior art 

Referring to claim 12, Yano teaches	
The memory system according to claim 11, wherein the check information table includes check information for each memory region of the plurality of memory regions; ([Yano 0053, 0080, Figs. 2-3, 10] block management table includes block management information including MLC-mode and SLC-mode information ) and
wherein the nonvolatile memory device corrects the write mode of the write command based on check information included in the check information table for a target memory region to which the write operation is to be performed ([Yano 0090-0092, Fig. 4] it is checked whether a command indicates a write mode (step ST1). When the command indicates the write mode, it is checked whether data is written in the buffer memory continuously during a predetermined period and If the data from the host is not time-continuous data (i.e. does not match), the SLC-mode is selected (step ST5), and the data is written in the storage memory by the SLC-mode (step ST6)).

Referring to claim 13, Yano teaches
The memory system according to claim 12, wherein the check information for the target memory region includes information identifying a write mode associated with the target memory region ([Yano 0090-0092, Fig. 4] command indicates a write mode (step ST1)).


The memory system according to claim 13, wherein the nonvolatile memory device performs the write operation in the write mode associated with the target memory region when the write mode of the write command does not match the write mode associated with the target memory region ([Yano 0090-0092, Fig. 4] the SLC-mode or MLC-mode is selected based on whether the data is time-continuous data and the data is written in the storage memory by the SLC-mode or MLC-mode accordingly).

Referring to claim 15, Yano teaches
The memory system according to claim 11, wherein the nonvolatile memory device includes a check information memory ([Yano 0023, 0046, Figs. 1A, 1B] buffer memory) that stores the check information table, and
wherein the nonvolatile memory device refers to the check information table upon receiving write commands from the controller ([Yano 0045-0046, 0049-0051 Figs. 1A, 1B] Buffer memory 12 functions as a write buffer that temporarily stores first data from host 10A. When the first data to be written from host 10A to buffer memory 12 and selects one of the MLC-mode and the SLC-mode based on match time-continuous data or not).

Referring to claim 16, Yano teaches
The memory system according to claim 11, wherein the controller:
defines the type of data to store in each of the memory regions; ([Yano 0049-0051, Figs. 1A, 1B] After a write command is decoded by command decode part 21, mode selection part 22 selects one of the MLC-mode and the SLC-mode)
([Yano 0049-0051, Figs. 1A, 1B] mode selection part 22 selects one of the MLC-mode and the SLC-mode) and
generates the check information table based on the write mode assigned to each of the memory regions ([Yano 0053, Figs. 2,3, 10] mode selection part 22 confirms number Fcount of free blocks in storage memory 13 based on management information of block management part 27, and determines that the first data is time-continuous data when number Fcount of free blocks in storage memory 13 is smaller than first threshold value Fth1, mode selection part 22 selects one of the MLC-mode and the SLC-mode and maintains the information in the block management table).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding write command management and error detection.
US 20180024897 A1
US 20150355854 A1
US 20150019936 A1
US 20100162053 A1
US 20030137873 A1
US 20030106010 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132